AusTlov   11. TEXAS
     FVILL   WII-SON
A’XTORNEY      CENERAL
                           December 21, 1359

         Honorable 3ocg Crouch
         Crimjnal Dietrict Attorney
         Tarrant County Cwrt  Hcuse
         Fort Worth;
                   _ Texar
                              ' '+ Opinion No. V'd-765
                                    ,Re: Since the enactment'of
                                         Articles 1665 and 1666a,
                                         Vernon's CZ.vi.1
                                                        Statutes,
                                         are Commissjnners'Courts
                                         and County Treasurers in
                                   .-.   counties with a population
                                         inexcess of 2.25,ooo re-
                                         quired to comply with the
                                         provisionsof Articles
                                     :y 1634, 1635 and 1636, Ver-
        Dear Mr. Crouch:        :.       non's Civil St,atutea? .~
                Your opinion.pbqueltpresent8 the.following’quee-

                    Since the enactment of Articles 1665
               and 1666a, Vernon's Civ:l Statutes, are
               Commissioners'Courts and County Treasurers
               in count&es with a populationin excess of
               2Pj,OOO requlred to cam lg with the fo-
               vjsipns of ¶M~Lclis16~ e 9 1635 and 1%36,
               Vernon's Clvfl Statutea?
               In 1897, Articles.1634, 1635 and 1636, V@rnon'(s
        Civil Statutes, were enacted by the Legls&ature,setting
        out-some of the dutleb of the County Treasurer relating.
        to county finances, They read as follows:
                    "Art. 1634. TM cCunty treasurer shall          '
               keep accurate detakled accOunts showing all             4
 _.;
               the transactionaof hi8 offSc8.   And~.allwar-
               rants by him aaid off shall be ouhched at'the
               tame he-pays them;‘ and the vouchera re1atin.g
               to and accomnanyiageach report shall bee
               Jented to the commlseionerscourt w/Ch CRe COP-
'.             respondingreport, when 8aj.dcourt shall com-
               gare the vouchers with the report, and all
Hon. Doug Crouch, page 2 (W-765)


      proper vouchers shall be allowed and the
     .treasurercredited with the amount thcre-
      Of .'I (Emphasis ours).


           "Art. 1635. When a claim presented as
      a voucher has been found by the court to be
      correct, the court shall cause the same to
      be canceled.bywriting or stamping upon the
      fact1 thereof the word, 'canceled,'and the
      clerk shall attest the same by his official
      signature."
           If1So in erxolled bill. Should     l

           probably read 'face'."
          "Art. 1636. When the commissioners
     court has compared and examined the quarter-
     ly report of the treasurer, and found the
     same correct, it shall cause an order to be
     entered upon the minutes of the court, stat-
     ing the approval thereof, and reciting sepa-
     rately the amount received and paid out 09
     each fund by the treasurer since the preced-
     ing treasurer'squarterly report, and the
     balance of such fund, if any, 'remainingin
     the treasurer'shands and the'court shall          .   ~
     cause the proper credit to be made in the
     accounts of the treasurer, in accordance
     with said order. Said court shall actually
     inspect and count all the actual.cashand
     assets in the hands of the treasurer belong-
     ing to the county at the time of the examina-
     tion of his said report. Prior to the.ad-
     journmentof each regular term of the court,
     the county judge and each commissionershall
     make affidavit that the requirementsof this
     article have been in all things fully com-
     plied with by them at said term of said
     court, and that the cash and other &$8&S
     mentioned In said county trei)swer’s quarterly,
     report made by said treasurer to said court,
     and held by him for the county, have been fully
     Inspected and counted by them giving the amount
     of said money and other assets In his hands.
     Such affidavits shall be filed with the county
     clerk and recorded in the minutes of said
              Hon.Doug Crouch, page 3 lm-765)


                   court the term at which the same were
                   filed; and the same shall be published
                   in some newspaper published i.nthe county
                   If there be a newspaper published in the
                   county, for one time." (Emphasisours).          .
                    In the year 1905.,the office of the County Audltor~
              was .oreated'bythe.Leglslatureand Articles 1665 and
              1666a, Vernon's Civil Statutes,were enacted setting out.-;
              the dut~iesof the County Auditor; Article 1665 was%mend-
              ed by Actsof the 54th Legislature,Re ular Seccion;~lg55,
              Chapter 414, Page 1117, and Article 16t6a was amended:by
              House Bill 240, Acts of the 49th Legislature,1945, Chap-
              ter 65, Page 93. As amended, they read as follows:~
                         "Art: 1665: The.CountyAuditor shall
                    make monthly.andannual reports to the Com-
                    missionersCourt and District,Judge or ~Dis-
                    trlct Judges of his,&unty setting forth all
                    the facts of Interest and showing the aggre- 1.      -'
                    gate amotintsreceived and disbursed.out of each
          .         fund, the condition of each account on the.,books,:
                    the amounts of county, dlstrlc‘tand.school funds
                   .on deposit In the County DeposjLtory;.showlng~'
                   ..furtherthe amount of bonded and other Indebted-
                    ness of the county, together with such;other
                    ~lnformation$'ndsuggestionsas he may deem
                    proper or             Hon. Doug Crouch, page 4 (WW-765)


                  counties having a populat,ionIn excess of
                  two hundred and twenty-fivethousand (S?j,OOO)
                  as shown by the last precedingor any future
.
                  United States Censes shall serve as the budget
                  officer for the CommissionersCourts In each
        .         county, and on or immediatelyafter Janumy
                  1st of each year he shall prepare a budget to
                  cover all proposed expendituresof the county
                  governmentfor the current fiscal and calendar
                  year. . : .


                       “The County-Auditorshall make to the.Com-
                  missionersCourt not less than monthly a com-
                  plete report showing the financial.conditlonof
                 the oounty. Said report shall be In such form
                 as may be prescribed, by said County Auditor and
                  shall set forth all facts of Interest concerning
                 the financial condition of the county and shall
                  contain a .consolidatedbalance sheet. The re-
                 ‘portshall contain a complete statement of the
                  balances on hand at the beginning and cIo$e of
                 the month and the aggregate receipts to and ag-
                  gregate disbursements.from each fund, the trans-
                  fers to and from each fund, the bonded warrant
                  Indebtednesswith the rates of Interest due
                 thereon, a summarized budget statement showing
                  f&r each officer, department,or institution
                  budgeted the expenses paid from the budget during
                  t.hemonth and for the period of the fiscal years
                  Inclusiveof the month~for which said report IS
                  made, also the encumbrancesagainst sald.budgeta,
                  and the amounts available for further expendl-
                  tures, together with such other informationa8
                  such officer ma8 deem necessary to reflect the
    .             true condition of the finances of such county
                  or the CommissionersCourt thereof may require.
                  The County Auditor shall publish once in a daily
                  newspaper published In said county,a condensed
                  copy of said report showing the condition of
                  funds and budgets together with such recommend-
                  ations as he may deem desirable.
                       “In the preparationof the budget, the
                  County Auditor shall have authority to require
                  of any district, county, or .precinctofficer
                  of the county scch informationas may be
-       .




            Don. Day) Crouch, page 5 (WI?-765)


                             to properly PPCpare the budget.‘I
                    necessary~
                  You will note that Article 1636,Vcrnon’a’C%vll
            Stetutes,,requires the Commissi,onerd’Court to exam.We
            the quarterlyreport of the County Treasurer and, if
            found correct,.to enter an Order to that effect on the
            minutes of the Court, swear’to the fact of such exami-
            natjon, and publish such affidavit in a newspaper in
            the county. Article 1634; Vernon’s Civil Statutes,.’
            requires the Treasurer to present all vouchers relating
            to the report to the CommUsioners Court and the Court
            must comparea    vouchePa with the report.
                   After the law creating the office of County Auditor
             was passed and his duties set forth, and particularly
             his duties as set out in Article.1665. and 1666a, Vernon’8
             Civil Statutes, the-County Auditor, who has authority t@
             employ as many d,eputles as his needs require, 54 directed
             to do the same thing with respect to the aCCourM of the
    .        County Treasurer as are requfred of the Commissioners
            Court in Articles 1634, 1635 and 1636, Vernon’s Civil.
             Statutes, even to the requ~irement that the report be pub-
             lished In a ‘newspaperexcept that.the report ‘of. the audi-
             tor shall be made monthly Instead of quart,erl.y 88ln the
             case of County Treasurers.                                               .c
                                                                                     .I.
                                        rule of statutory constfuct$on
                    It is a wel~l-settled                                        1
            that:
                         ‘I
                          .) ... statutes In m    materla and re-
                    lating to the same subject .are~to be taken   l

                    and construed togetheri~becauseIt is to be
                    inferred that they had one object In view; and
                    were intended to be consideredas c.onetSttitlng
                    one entire and harmonious eystem. But when the
                    new statute In ltse.lfcomprehendsthe entire eub-
                    ject and creates a new, entire and independent
                    system respecting that subject-matter,It is
                    unlversall~y held to repeal and Supersede all
                    previous systems and laws respecting the same
                    subject-matter.. . . (Dmbhhasis  supplied by           ..J
                    court)i
                         II    . ‘If a subsequent’statutebe not
                    repuS&     In all its provisions to a prior
                    one, yet, If the latter statute was clearly
                    Intended to prescribe. the only rules which
Hon.'Doug Crouch,'page6 W-765)


       should govern, It repeals the prior one.'
   '   (3 How. U.S. II.,636.)  So a s,ubsequent
       statute revising the subject matter of a
       former one, and evidently intended as a
       substitutefor it3 ~althoughit contains no
       express words to that effect, must operate
       to repeal the former to .theextent to which
       Its provisionsare revised and su plied. . . .'I
       Bryan v. Sundberg, 5 Tex. 418, 42 E .
      The duties of the,CountyAuditor asset out in
Articles 1665 and 166Sa, Vernon's Civil Statutes, of
very recent date compared with Articles 1634, 1635
and 1636, Vernon's Civil Statutes, are a comprehen-
sive set of .rulesprescribedby the Legislaturecon-
cerning the county budget and county financial reports.
and, in our.opinion,is the only set of rules intended
by the Legislatureto have effect regarding these sub-
jects in counties with a populationin excess of
225,000.

      When Articles 1634, 163.5and 1636, Vernon"s Civil-
Statutes were passed in 1897, these rules were adequate
in dealing with county finances, but as our populaticn
increas,edand many of our counties grew in population
and.wealth, the necessityof a more efficient, compre-
hensive system in handling county finances became ob-
vious. Consequently,the.position of County Auditor wa8
created forthe larger counties and Articles 1665 and
1666a, Vernon's Civil Statutes, were enacted.
     ..
      As can be readily ascertained,it wou~ldbe a dupli-
cation of effort to make it mandatory for the counties
with County Auditors and County Treasurersto comply with
both&s of statutes and; in those counties with a large
population,the task of complying with Article 1634,
Vernon's Civil Statutes, and Article 1636, Vernon's Civil
Statutes,would not be practicaland would require the
full time of one or more members bf the Commissioners'
Ceurt if the letter of the law were carried cut. As stat-
ed in 36 TexasJurisprudence, page 173, Statutes, Section
91:
            "An importantrule to be observed in
       statutory interpretationis that an act
       should be given a fair, rational, reasonable
       and sensible construction,consideringits
Hon. Doug Crouch, Page 7 (w-765)


       language and subject-matter, and with a
       view to accomplishingt;e legislativeIn-
       tent and purpose. . . .
To give effect to both sets of statutes           In this case
would not be reasonable.
      In view of the above, we are of the opinion that
it was the intent of the Legislaturefor Articles 1665
and.1666a, Vernon's Civil Statutes, to supersedeArticles
1634, 1635 and 1636, Vernon's Civil Statutes, insofar as
they pertain to counties with a populationin excess of
225,000.



           .Afterthe office of County Auditorwas
           created and Article ‘1665 and Article.     !
           1666a, Vernon's Clvil~Statutes, were
           passed, a new, entire and independent     *~
           system of rules and lawa were.passed
           relative to the county lsudgetand county
           financial reports in counties with-a popu-
 '\        lation in excess of,ZT!5,OOO, thereby super-
                  and repealingArticles 1634, 1635
           and 1 36, Vernon's Civil Statutes, inso-
           sedi2
           far as.said articles gertained.tosuch
           counties.
                          Very truly   370~1-8,




oPm10~CO~~MIWEE
W,.V..Geppert,Chalrman      :
J. C. Davis, Jr.
Gordon C. Cass
Thomas Burrus
Bob Eric Shannon
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore